Per Curiam,
The standing rule or order of the quarter sessions of Philadelphia county relative to the hearing of liquor license applications is, as far as material here, as follows: “ Applications for license will be heard on the first Monday of March in every year, and the hearing of the applications shall be continued for such length of time as may be necessary to dispose of them.”
On March 6, 1899, the day fixed by the standing rule, the judges presiding made an announcement as to the course of procedure which contained, inter alia, the following: “ Those to whom licenses were granted last year, or to whom licenses have been since transferred, against whom no specific remonstrance has been filed, will be presumed to be entitled to new licenses, if applying for the same place.”
The utmost that can be claimed for this announcement or order is that upon the hearing of any particular application coming within the class, the judges would regard the facts as prima facie evidence of the continued fitness of the applicant and the continued necessity of his place for the public accommodation. But it is well settled that the court may in some instances act of its own knowledge. “ The judge is not bound to grant a license to a man whom he knows to be a drunkard or a thief or has actual knowledge that his house is not necessary for the public accommodation:” Raudenbusch’s Petition, 120 Pa. 328.
If, therefore, upon the hearing of this application it appeared in any legitimate way, or the fact was known to the court, that the applicant was not a fit person or that his place was not necessary, it cannot be contended for a moment that the judges intended to, or that in advance of a hearing of the application they could if they had intended, strip themselves of their discretion and bind themselves to grant a license, where to do so would be a clear violation of law.
Whatever may be the knowledge or opinion of the judge as to the fitness of a particular applicant, or the public necessity for his place, a refusal of his application without giving him a hearing or an opportunity to be heard would be an arbitrary exercise of discretionary power. It would be a denial of a right expressly given by the statute, which in a case situated like the present would be contrary to the plainest principles of justice and fair dealing. But what is the presumption in that *558regard ? Must it be set forth in the order totidem verbis that there was a hearing? We had occasion to consider this precise question in Miller’s Application, 8 Pa. Superior Ct. 223, and arrived at this conclusion: “ Every reasonable intendment is to be made in favor of the regularity of the proceedings of courts of record where they have jurisdiction of the subject-matter and the parties. Hence it is to be presumed (in the absence of anything to show the contrary that we may consider) that the court performed its duty by fixing a time at which all applicants, including tins applicant, had an opportunity to be heard, and that the license was refused for a legal reason and not arbitrarily.” We see no good reason for departing from this ruling. There is however no occasion to resort to this presumption in the present case, for the docket entries show that the petition was heard on March 22. We therefore cannot sustain the second assignment of error without impeaching the record, which, of course, we cannot do : Doylestown Distilling Co.’s Application, 9 Pa. Superior Ct. 96.
The order is affirmed.